EXHIBIT 10.12

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (“Agreement”) is made this 29th day of
October, 2004 by and among Kooskia Investment Corporation, a Delaware
corporation (“Boise Sub”), Forest Products Holdings, L.L.C., a Delaware limited
liability company (“FPH”), and Boise Land & Timber Holdings Corp., a Delaware
corporation (“Timber Holding Co.”).

 

Preliminary Recitals

 

1.                                       Boise Cascade Corporation, a Delaware
corporation and sole shareholder of Boise Sub (to be renamed “OfficeMax
Incorporated” on November 1, 2004, “BCC”), FPH and Timber Holding Co. are
parties to that certain Asset Purchase Agreement, dated as of July 26, 2004 (as
amended from time to time in accordance with its terms, the “Asset Purchase
Agreement”);

 

2.                                       Pursuant to and subject to the terms
and conditions of the Asset Purchase Agreement, at the closing of the
transactions contemplated thereby, certain wholly-owned Subsidiaries of Boise
Land & Timber Corp., a Delaware corporation and a wholly-owned subsidiary of
Timber Holding Co., are acquiring substantially all of the timberlands assets of
BCC, and certain of Timber Holding Co.’s Affiliates are acquiring substantially
all of the other assets of BCC’s forest products business and certain of its
Subsidiaries and in connection therewith, Boise Sub is acquiring shares of
Timber Holding Co.;

 

3.                                       As an inducement to Boise Sub and FPH
to enter into and consummate the transactions contemplated by the Asset Purchase
Agreement, Timber Holding Co. has agreed to provide certain registration rights
to Boise Sub and FPH and transferees (to the extent provided herein) of their
equity securities of Timber Holding Co. as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.                                       CERTAIN DEFINITIONS.


 

“Common Stock” means the Series B Common Stock, par value $.01 per share, of
Timber Holding Co.

 

“Initial Public Offering” shall mean the first underwritten public offering
pursuant to an effective registration statement under the Securities Act (or any
comparable form under any similar statute then in force), covering the offer and
sale of Common Stock.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, a limited liability company or
other unincorporated organization, and a governmental entity or any department,
agency or political subdivision thereof.

 

--------------------------------------------------------------------------------


 

“Registrable Securities” means, as of any date: (i) Common Stock issued on the
date hereof to Boise Sub pursuant to the Asset Purchase Agreement and issued to
FPH or any of its Affiliates on or prior to the date hereof; (ii) any Common
Stock issued or issuable with respect to the Common Stock in the preceding
clause (i) by way of or in connection with a stock dividend, stock split,
combination of shares, share subdivision, share exchange, recapitalization,
merger, consolidation or other reorganization or transaction, and (iii) any
other Common Stock otherwise acquired by Boise Sub or FPH (including upon
conversion of any other shares of capital stock). As of any date, Registrable
Securities owned by Boise Sub or any of its Affiliates are sometimes referred to
herein as “Boise Sub Registrable Securities.” As of any date, Registrable
Securities owned by FPH or any of its Affiliates are sometimes referred to
herein as “FPH Registrable Securities.” As of any date, Registrable Securities
owned by any direct or indirect transferee of Boise Sub (other than an Affiliate
of Boise Sub) or by any direct or indirect transferee of FPH (other than an
Affiliate of FPH) are sometimes referred to herein as “Transferee Registrable
Securities.” As to any particular Registrable Securities, such securities will
cease to be Registrable Securities when they have been distributed to the public
pursuant to a offering registered under the Securities Act of 1933, as amended
from time to time (the “Securities Act”), or distributed to the public in
compliance with Rule 144 under the Securities Act.  For purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

 

“Registration Expenses” means any and all expenses incident to performance of,
or compliance with any registration of securities pursuant to, this Agreement,
including, without limitation: (i) the fees, disbursements and expenses of
Timber Holding Co.’s counsel and accountants; (ii) the fees, disbursements and
expenses of one or more firms, as applicable pursuant to the terms of this
Agreement, selected as counsel for the holders of the Registrable Securities in
connection with the registration of the securities to be disposed of; (iii) all
expenses, including registration and filing fees, in connection with the
preparation, printing, filing and distribution of the registration statement,
any preliminary prospectus or final prospectus, term sheets and any other
offering documents, and amendments and supplements thereto, and the mailing and
delivering of copies thereof to any underwriters and dealers; (iv) the cost of
printing or producing any underwriting agreements and blue sky or legal
investment memoranda, and any other documents in connection with the offering,
sale or delivery of the securities to be disposed of; (v) all expenses in
connection with the qualification of the securities to be disposed of for
offering and sale under state securities laws, including the fees, disbursements
and expenses of counsel for the underwriters or the holders of the Registrable
Securities in connection with such qualification and in connection with any blue
sky and legal investment surveys; (vi) the filing fees incident to securing any
required review by the National Association of Securities Dealers, Inc. of the
terms of the sale of the securities to be disposed of; (vii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering; (viii) all security
engraving and security printing expenses; (ix) all fees, disbursements and
expenses payable in connection with the listing of the securities on any
securities exchange or automated interdealer quotation system and the rating of
such securities; (x) any other fees, disbursements and expenses of underwriters
customarily paid by the sellers of securities (excluding underwriting discounts
and commissions); (xi) all liability

 

2

--------------------------------------------------------------------------------


 

insurance expense; and (xii) other out-of-pocket expenses of the holders of the
Registrable Securities participating in such registration. Notwithstanding the
foregoing, each holder of the Registrable Securities and Timber Holding Co.
shall be responsible for its own internal administrative and similar costs.

 


2.                                       DEMAND REGISTRATIONS.


 


(A)                                  GENERAL. AT ANY TIME AND FROM TIME TO TIME,
UPON WRITTEN NOTICE FROM THE HOLDERS OF AT LEAST 75% OF THE FPH REGISTRABLE
SECURITIES REQUESTING THAT TIMBER HOLDING CO. EFFECT THE REGISTRATION UNDER THE
SECURITIES ACT OF ANY OR ALL OF THE FPH REGISTRABLE SECURITIES, TIMBER HOLDING
CO. SHALL EFFECT THE REGISTRATION (UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS) OF SUCH SECURITIES (AND OTHER REGISTRABLE SECURITIES SUBJECT TO
SECTIONS 2(C) AND 2(D) BELOW) IN ACCORDANCE WITH SUCH NOTICE, SECTION 5 BELOW
AND THE OTHER PROVISIONS OF THIS AGREEMENT.  AT ANY TIME AND FROM TIME TO TIME
AFTER THE DATE (THE “TRIGGER DATE”) THAT IS THE EARLIER OF (I) THE DATE THAT
TIMBER HOLDING CO.’S INITIAL PUBLIC OFFERING HAS BEEN CONSUMMATED (THE “IPO
DATE”) AND (II) THE FIFTH ANNIVERSARY OF THE CLOSING, UPON WRITTEN NOTICE FROM
THE HOLDERS OF AT LEAST 75% OF THE BOISE SUB REGISTRABLE SECURITIES REQUESTING
THAT TIMBER HOLDING CO. EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY
OR ALL OF THE BOISE SUB REGISTRABLE SECURITIES, TIMBER HOLDING CO. SHALL EFFECT
THE REGISTRATION (UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS)
OF SUCH SECURITIES (AND OTHER REGISTRABLE SECURITIES SUBJECT TO SECTIONS 2(C)
AND 2(D) BELOW) IN ACCORDANCE WITH SUCH NOTICE, SECTION 5 BELOW AND THE OTHER
PROVISIONS OF THIS AGREEMENT; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING,
TIMBER HOLDING CO. SHALL HAVE NOT HAVE ANY OBLIGATION TO EFFECT ANY SUCH
REGISTRATION OR TAKE OTHER ACTIONS REQUIRED BY THIS SENTENCE AT ANY TIME PRIOR
TO THE IPO DATE IF, AT THE TIME SUCH REQUEST IS MADE, BOISE SUB DOES NOT HOLD AT
LEAST 50% OF THE NUMBER OF SHARES OF COMMON STOCK ISSUED TO BOISE SUB AT CLOSING
UNDER THE ASSET PURCHASE AGREEMENT (AS EQUITABLY ADJUSTED FOR STOCK SPLITS,
STOCK DIVIDENDS, STOCK COMBINATIONS, REVERSE STOCK SPLITS, RECAPITALIZATIONS OR
SIMILAR EVENTS EFFECTING SUCH CLASS OR SERIES OF STOCK).  ANY NOTICE FROM
HOLDERS OF FPH REGISTRABLE SECURITIES OR BOISE SUB REGISTRABLE SECURITIES
PURSUANT TO THIS SECTION 2(A) SHALL SPECIFY THE APPROXIMATE NUMBER OF
REGISTRABLE SECURITIES TO BE REGISTERED AND THE EXPECTED PER SHARE PRICE RANGE
FOR THE OFFERING. A REGISTRATION PURSUANT TO THIS SECTION 2 IS SOMETIMES
REFERRED TO HEREIN AS A “DEMAND REGISTRATION.”


 


(B)                                 LIMITATIONS ON DEMAND REGISTRATIONS: DEMAND
REGISTRATION FORMS AND EXPENSES. THE HOLDERS OF FPH REGISTRABLE SECURITIES SHALL
BE ENTITLED TO SEPARATELY REQUEST PURSUANT TO THIS SECTION 2: (I) AN UNLIMITED
NUMBER OF EFFECTED REGISTRATIONS ON FORM S-1 OR ANY SIMILAR OR SUCCESSOR LONG
FORM REGISTRATION (“LONG-FORM REGISTRATIONS”) IN WHICH TIMBER HOLDING CO. SHALL
PAY ALL REGISTRATION EXPENSES, (II) AN UNLIMITED NUMBER OF REGISTRATIONS ON FORM
S-2 OR S-3 OR ANY SIMILAR OR SUCCESSOR SHORT FORM REGISTRATION (“SHORT-FORM
REGISTRATIONS”) IN WHICH TIMBER HOLDING CO. SHALL PAY ALL REGISTRATION EXPENSES;
AND (III) AN UNLIMITED NUMBER OF LONG-FORM REGISTRATIONS IN WHICH THE HOLDERS OF
THE REGISTRABLE SECURITIES PARTICIPATING IN SUCH REGISTRATION SHALL PAY ALL
REGISTRATION EXPENSES.  AT AND AFTER THE TRIGGER DATE, THE HOLDERS OF BOISE SUB
REGISTRABLE SECURITIES SHALL BE ENTITLED TO SEPARATELY REQUEST PURSUANT TO THIS
SECTION 2: (X) TWO LONG-FORM REGISTRATIONS IN WHICH TIMBER HOLDING CO. SHALL PAY
ALL REGISTRATION EXPENSES, (Y) AN UNLIMITED NUMBER OF SHORT-FORM REGISTRATIONS
IN WHICH TIMBER HOLDING CO. SHALL PAY ALL REGISTRATION EXPENSES; AND (Z) FIVE
LONG-FORM REGISTRATIONS IN WHICH THE HOLDERS OF THE REGISTRABLE SECURITIES
PARTICIPATING IN SUCH REGISTRATION SHALL PAY ALL REGISTRATION EXPENSES;

 

3

--------------------------------------------------------------------------------


 


PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, TIMBER HOLDING CO. SHALL HAVE NOT
HAVE ANY OBLIGATION TO EFFECT ANY SUCH REGISTRATION OR TAKE OTHER ACTIONS
REQUIRED BY THIS SENTENCE AT ANY TIME PRIOR TO THE IPO DATE IF, AT THE TIME SUCH
REQUEST IS MADE, BOISE SUB DOES NOT HOLD AT LEAST 50% OF THE NUMBER OF SHARES OF
COMMON STOCK ISSUED TO BOISE SUB AT CLOSING UNDER THE ASSET PURCHASE AGREEMENT
(AS EQUITABLY ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS, STOCK COMBINATIONS,
REVERSE STOCK SPLITS, RECAPITALIZATIONS OR SIMILAR EVENTS EFFECTING SUCH CLASS
OR SERIES OF STOCK).


 

For purposes of clause (iii) above and clause (z) above, each holder of
securities included in accordance with this Agreement in any registration
pursuant to clause (iii) or clause (z) above shall pay those Registration
Expenses allocable to the registration of such holder’s securities so included,
and any Registration Expenses not so allocable will be borne by all sellers of
securities included in such registration in proportion to the aggregate selling
price of the securities to be so registered. Timber Holding Co. shall pay and be
solely responsible for Registration Expenses with respect to registrations
effected under clauses (i), (ii), (x) and (y) above.

 

After Timber Holding Co. has become subject to the Securities Exchange Act of
1934, as amended from time to time (“Exchange Act”), Timber Holding Co. will use
its reasonable best efforts to make Short-Form Registrations available for the
sale of Registrable Securities. Demand Registrations will be Short Form
Registrations whenever Timber Holding Co. is permitted to use any applicable
short form; provided, however, that Timber Holding Co. shall nevertheless use a
long-form registration statement in the event that both: (i) the use of a
short-form registration statement would limit the offering to existing security
holders, qualified institutional buyers or other classes of offerees or would
otherwise, in the opinion of the managing underwriters, have an adverse effect
on the offering under the Securities Act and regulations thereunder as then in
effect; and (ii) the holders of 90% of the Boise Sub Registrable Securities or
FPH Registrable Securities, as the case may be, initially requesting the Demand
Registration direct in such request that Timber Holding Co. utilize a long-form
registration statement.

 

Notwithstanding any other provision of this Agreement to the contrary, a
registration requested hereunder shall not be deemed to have been effected: (i)
unless it has become and remains effective for the period specified in
Section 5(b); (ii) if after it has become effective such registration is
interfered with by any stop order, injunction or other order or requirement of
the Securities and Exchange Commission (“SEC”) or other governmental agency or
court for any reason other than due solely to the fault of the holders of the
Registrable Securities participating therein and, as a result thereof, the
Registrable Securities requested to be registered cannot be completely
distributed in accordance with the plan of distribution set forth in the
registration statement; or (iii) if the conditions to closing specified in any
purchase agreement or underwriting agreement entered into in connection with any
such registration are not satisfied or waived other than due solely to the fault
of the holders of the Registrable Securities participating therein. In addition,
a Demand Registration initially requested by the holders of the Boise Sub
Registrable Securities shall not be deemed to have been effected if the holders
of the Boise Sub Registrable Securities are unable, as a result of the priority
provisions in Section 2(d) below, to sell at least 90% of the Boise Sub
Registrable Securities initially requested to be included in such registration.
Similarly, a Demand Registration initially requested by the holders of the FPH
Registrable Securities shall not be deemed to have been effected if the holders
of the FPH Registrable Securities are unable, as a result of the priority
provisions in Section 2(d) below, to

 

4

--------------------------------------------------------------------------------


 

sell at least 90% of the FPH Registrable Securities initially requested to be
included in such registration.

 


(C)                                  NOTICE TO OTHER HOLDERS: SELECTION OF
UNDERWRITER AND HOLDER’S COUNSEL.  WITHIN FIVE (5) DAYS AFTER RECEIPT OF A
REQUEST FOR A DEMAND REGISTRATION, TIMBER HOLDING CO. WILL GIVE PROMPT WRITTEN
NOTICE (IN ANY EVENT WITHIN FIVE (5) DAYS AFTER ITS RECEIPT OF NOTICE OF ANY
EXERCISE OF DEMAND REGISTRATION RIGHTS UNDER THIS AGREEMENT) OF SUCH REQUEST TO
ALL OTHER HOLDERS OF REGISTRABLE SECURITIES, AND SUBJECT TO SECTION 2(D) BELOW,
WILL INCLUDE WITHIN SUCH REGISTRATION ALL REGISTRABLE SECURITIES WITH RESPECT TO
WHICH TIMBER HOLDING CO. HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN
WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF TIMBER HOLDING CO.’S NOTICE. THE
HOLDERS OF A MAJORITY OF THE BOISE SUB REGISTRABLE SECURITIES OR FPH REGISTRABLE
SECURITIES, AS APPLICABLE, SUBMITTING THE INITIAL REQUEST (I.E. EXCLUDING THE
HOLDERS SUBMITTING REQUESTS AFTER TIMBER HOLDING CO.’S NOTICE) SHALL HAVE THE
RIGHT TO SELECT THE INVESTMENT BANKERS AND MANAGERS FOR THE OFFERING, SUBJECT IN
THE CASE OF HOLDERS OF BOISE SUB REGISTRABLE SECURITIES SUBMITTING THE ORIGINAL
REQUEST, TO THE APPROVAL OF THE HOLDERS OF FPH REGISTRABLE SECURITIES, IF ANY,
PARTICIPATING IN SUCH REGISTRATION PURSUANT TO THIS AGREEMENT, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD.


 

Counsel for all holders of Registrable Securities in connection with such
registration shall be selected: (i) by the holders of a majority of the Boise
Sub Registrable Securities, if holders of the Boise Sub Registrable Securities
make the initial registration request; or (ii) by the holders of a majority of
the FPH Registrable Securities, if the holders of the FPH Registrable Securities
make the initial registration request; provided, however, if the holders of a
majority of the FPH Registrable Securities, on the one hand, and a majority of
the Boise Sub Registrable Securities, on the other hand, reasonably conclude,
after consultation with the other, that such representation is likely to result
in a conflict of interest or materially adversely affect either group’s rights
in connection with such registration, then the holders of a majority of the FPH
Registrable Securities and the holders of a majority of the Boise Sub
Registrable Securities, respectively, shall each be entitled to select a
separate firm to represent them as counsel in connection with such registration.
The fees and expenses of such firm or firms acting as counsel for the holders of
the Registrable Securities shall be paid by Timber Holding Co.

 


(D)                                 PRIORITY ON DEMAND REGISTRATIONS. TIMBER
HOLDING CO. SHALL NOT INCLUDE IN ANY DEMAND REGISTRATION ANY SECURITIES WHICH
ARE NOT REGISTRABLE SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS
OF AT LEAST 75% OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION. IF
A DEMAND REGISTRATION IS AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITERS
ADVISE TIMBER HOLDING CO. IN WRITING THAT IN THEIR OPINION THE NUMBER OF
REGISTRABLE SECURITIES AND, IF PERMITTED HEREUNDER, OTHER SECURITIES REQUESTED
TO BE INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER OF REGISTRABLE SECURITIES AND
OTHER SECURITIES, IF ANY, WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH
OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE HOLDERS OF A MAJORITY OF THE
BOISE SUB REGISTRABLE SECURITIES OR FPH REGISTRABLE SECURITIES, AS APPLICABLE,
INITIALLY REQUESTING REGISTRATION, TIMBER HOLDING CO. WILL INCLUDE IN SUCH
REGISTRATION ONLY THE NUMBER OF REGISTRABLE SECURITIES WHICH SUCH UNDERWRITERS
ADVISE IN WRITING CAN BE SOLD IN SUCH MANNER AND WITHIN SUCH PRICE RANGE IN THE
FOLLOWING ORDER OF PRIORITY:


 


(I)                                     FIRST, THE BOISE SUB REGISTRABLE
SECURITIES AND THE FPH REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED THEREIN,
PRO-RATA AMONG THE HOLDERS OF


 


5

--------------------------------------------------------------------------------



 


SUCH REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO BE
INCLUDED BY EACH SUCH HOLDER;


 


(II)                                  SECOND, THE TRANSFEREE REGISTRABLE
SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS
OF SUCH TRANSFEREE REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES
REQUESTED TO BE INCLUDED BY EACH SUCH HOLDER; AND


 


(III)                               THIRD, ANY OTHER SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION.


 


(E)                                  RESTRICTIONS ON DEMAND REGISTRATIONS.
TIMBER HOLDING CO. WILL NOT BE OBLIGATED TO EFFECT ANY DEMAND REGISTRATION
WITHIN 90 DAYS AFTER THE EFFECTIVE DATE OF A PREVIOUS DEMAND REGISTRATION OR
PREVIOUS REGISTRATION IN WHICH HOLDERS OF REGISTRABLE SECURITIES WERE GIVEN
PIGGYBACK RIGHTS PURSUANT TO SECTION 3 AT AN OFFERING PRICE ACCEPTABLE TO THE
HOLDERS OF THE REGISTRABLE SECURITIES AND IN WHICH THERE WAS NO REDUCTION IN THE
NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED. ADDITIONALLY, TIMBER
HOLDING CO. MAY POSTPONE FOR UP TO 90 DAYS (ON NOT MORE THAN ONE OCCASION DURING
ANY 12-MONTH PERIOD) THE FILING OR THE EFFECTIVENESS OF A REGISTRATION STATEMENT
FOR A DEMAND REGISTRATION IF, BASED ON THE ADVICE OF COUNSEL, TIMBER HOLDING CO.
REASONABLY DETERMINES THAT SUCH DEMAND REGISTRATION WOULD LIKELY HAVE A MATERIAL
ADVERSE EFFECT ON ANY PROPOSAL OR PLAN BY TIMBER HOLDING CO. TO ENGAGE IN ANY
ACQUISITION OF ASSETS (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS) OR ANY
MERGER, CONSOLIDATION, TENDER OFFER OR SIMILAR TRANSACTION; PROVIDED, HOWEVER,
THAT IN SUCH EVENT, THE HOLDERS OF REGISTRABLE SECURITIES INITIALLY REQUESTING
SUCH DEMAND REGISTRATION WILL BE ENTITLED TO WITHDRAW SUCH REQUEST AND, IF SUCH
REQUEST IS WITHDRAWN, SUCH DEMAND REGISTRATION WILL NOT COUNT AS ONE OF THE
PERMITTED DEMAND REGISTRATIONS HEREUNDER AND TIMBER HOLDING CO. WILL PAY ALL
REGISTRATION EXPENSES IN CONNECTION WITH SUCH REGISTRATION.


 


(F)                                    OTHER REGISTRATION RIGHTS.  TIMBER
HOLDING CO. WILL NOT REGISTER FOR THE BENEFIT OF ANY PERSON OTHER THAN BOISE
SUB, FPH OR THEIR RESPECTIVE DIRECT OR INDIRECT TRANSFEREES, OR GRANT TO ANY
SUCH OTHER PERSON THE RIGHT TO REQUEST TIMBER HOLDING CO. TO REGISTER OR TO
PARTICIPATE IN PIGGYBACK REGISTRATIONS WITH RESPECT TO, ANY EQUITY SECURITIES OF
TIMBER HOLDING CO., OR ANY SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR
EXERCISABLE FOR SUCH SECURITIES, WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDERS OF
A MAJORITY OF FPH REGISTRABLE SECURITIES THEN OUTSTANDING.


 


3.                                       PIGGYBACK REGISTRATIONS.


 


(A)                                  GENERAL; NOTICE TO HOLDERS. IN ADDITION TO
THE REGISTRATION RIGHTS IN SECTION 2 ABOVE, WHENEVER TIMBER HOLDING CO. PROPOSES
TO REGISTER ANY OF ITS SECURITIES UNDER THE SECURITIES ACT (OTHER THAN PURSUANT
TO A DEMAND REGISTRATION HEREUNDER) AND THE REGISTRATION FORM TO BE USED MAY BE
USED FOR THE REGISTRATION OF REGISTRABLE SECURITIES, TIMBER HOLDING CO. WILL
GIVE PROMPT WRITTEN NOTICE (IN ANY EVENT WITHIN FIVE (5) DAYS AFTER ITS RECEIPT
OF NOTICE OF ANY EXERCISE OF DEMAND REGISTRATION RIGHTS OTHER THAN UNDER THIS
AGREEMENT) TO ALL HOLDERS OF REGISTRABLE SECURITIES OF ITS INTENTION TO EFFECT
SUCH A REGISTRATION. SUBJECT TO SECTIONS 3(C) AND 3(D) BELOW, TIMBER HOLDING CO.
SHALL INCLUDE IN SUCH REGISTRATION ALL REGISTRABLE SECURITIES WITH RESPECT TO
WHICH TIMBER HOLDING CO. HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN
WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT OF TIMBER HOLDING CO.’S NOTICE.
REGISTRATIONS UNDER THIS SECTION 3 ARE SOMETIMES REFERRED TO HEREIN AS
“PIGGYBACK REGISTRATIONS.”

 

6

--------------------------------------------------------------------------------


 


(B)                                 NUMBER OF PIGGYBACK REGISTRATIONS; PIGGYBACK
REGISTRATION EXPENSES. THE HOLDERS OF THE REGISTRABLE SECURITIES SHALL BE
ENTITLED TO PARTICIPATE IN AN UNLIMITED NUMBER OF PIGGYBACK REGISTRATIONS. THE
REGISTRATION EXPENSES OF THE HOLDERS OF REGISTRABLE SECURITIES WILL BE PAID BY
TIMBER HOLDING CO. IN ALL PIGGYBACK REGISTRATIONS.


 


(C)                                  PRIORITY ON PRIMARY PIGGYBACK
REGISTRATIONS. SUBJECT TO SECTION 3(F) BELOW, IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN PRIMARY REGISTRATION ON BEHALF OF TIMBER HOLDING CO., AND THE
MANAGING UNDERWRITERS ADVISE TIMBER HOLDING CO. IN WRITING THAT IN THEIR OPINION
THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS
THE NUMBER WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH OFFERING WITHIN A
PRICE RANGE ACCEPTABLE TO TIMBER HOLDING CO., TIMBER HOLDING CO. WILL INCLUDE IN
SUCH REGISTRATION ONLY THE NUMBER OF SECURITIES (INCLUDING REGISTRABLE
SECURITIES) WHICH SUCH UNDERWRITERS ADVISE IN WRITING CAN BE SOLD IN SUCH MANNER
AND WITHIN SUCH PRICE RANGE IN THE FOLLOWING ORDER OF PRIORITY:


 


(I)                                     FIRST, THE SECURITIES TIMBER HOLDING CO.
PROPOSES TO SELL;


 


(II)                                  SECOND, THE BOISE SUB REGISTRABLE
SECURITIES AND THE FPH REGISTRABLE SECURITIES, IF ANY, REQUESTED TO BE INCLUDED
THEREIN, PRO-RATA AMONG THE HOLDERS OF SUCH REGISTRABLE SECURITIES ON THE BASIS
OF THE NUMBER OF SHARES REQUESTED TO BE INCLUDED BY EACH SUCH HOLDER;


 


(III)                               THIRD, THE TRANSFEREE REGISTRABLE
SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS
OF SUCH TRANSFEREE REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES
REQUESTED TO BE INCLUDED BY EACH SUCH HOLDER; AND


 


(IV)                              FOURTH, ANY OTHER SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION.


 


(D)                                 PRIORITY ON SECONDARY PIGGYBACK
REGISTRATIONS. SUBJECT TO SECTION 3(F) BELOW, IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN SECONDARY REGISTRATION ON BEHALF OF HOLDERS OF TIMBER HOLDING CO.’S
SECURITIES, AND THE MANAGING UNDERWRITERS ADVISE TIMBER HOLDING CO. IN WRITING
THAT IN THEIR OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH
OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE HOLDERS INITIALLY REQUESTING
SUCH REGISTRATION, TIMBER HOLDING CO. WILL INCLUDE IN SUCH REGISTRATION: IN THE
CASE OF A REGISTRATION WITH RESPECT TO WHICH TIMBER HOLDING CO. HAS PROVIDED
NOTICE UNDER SECTION 3(A) ABOVE, ONLY THE NUMBER OF SECURITIES (INCLUDING
REGISTRABLE SECURITIES) WHICH CAN BE SOLD IN SUCH MANNER AND WITHIN SUCH PRICE
RANGE IN THE FOLLOWING ORDER OF PRIORITY:


 


(I)                                     FIRST, THE SECURITIES REQUESTED TO BE
INCLUDED THEREIN BY THE HOLDERS REQUESTING SUCH REGISTRATION, THE BOISE SUB
REGISTRABLE SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, AND THE FPH
REGISTRABLE SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG
THE HOLDERS OF SUCH SECURITIES (INCLUDING REGISTRABLE SECURITIES) ON THE BASIS
OF THE NUMBER OF SHARES REQUESTED TO BE INCLUDED BY EACH SUCH HOLDER;


 


(II)                                  SECOND, THE TRANSFEREE REGISTRABLE
SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS
OF SUCH TRANSFEREE


 


7

--------------------------------------------------------------------------------



 


REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO BE
INCLUDED BY EACH SUCH HOLDER; AND


 


(III)                               THIRD, ANY OTHER SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION.


 


(E)                                  SELECTION OF UNDERWRITER AND HOLDER’S
COUNSEL.  IF ANY PIGGYBACK REGISTRATION IS AN UNDERWRITTEN OFFERING, THE
SELECTION OF INVESTMENT BANKERS AND MANAGERS FOR THE OFFERING MUST BE APPROVED
BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
PIGGYBACK REGISTRATION. SUCH APPROVAL WILL NOT BE UNREASONABLY WITHHELD. THE
HOLDERS OF THE BOISE SUB REGISTRABLE SECURITIES AND THE FPH REGISTRABLE
SECURITIES SHALL HAVE THE RIGHT TO SELECT ONE OR TWO FIRMS AS COUNSEL AS
PROVIDED IN SECTION 2(C) ABOVE, THE FEES AND EXPENSES OF WHICH SHALL BE PAID BY
TIMBER HOLDING CO.


 


(F)                                    OTHER REGISTRATIONS. IF TIMBER HOLDING
CO. HAS BEEN REQUESTED BY THE HOLDERS OF REGISTRABLE SECURITIES TO FILE A
REGISTRATION STATEMENT PURSUANT TO SECTION 2 ABOVE OR IF IT HAS FILED A
REGISTRATION STATEMENT PURSUANT TO THIS SECTION 3, AND IF SUCH PREVIOUS REQUEST
OR REGISTRATION HAS NOT BEEN WITHDRAWN OR ABANDONED, TIMBER HOLDING CO. WILL NOT
FILE OR CAUSE TO BE EFFECTED ANY OTHER REGISTRATION OF ANY OF ITS EQUITY
SECURITIES OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR ITS
EQUITY SECURITIES UNDER THE SECURITIES ACT (EXCEPT ON FORM S-8 OR ANY SUCCESSOR
FORM), WHETHER ON ITS OWN BEHALF OR AT THE REQUEST OF ANY HOLDER OR HOLDERS OF
SUCH SECURITIES, UNTIL THE EXPIRATION OF THE EFFECTIVENESS PERIOD REQUIRED UNDER
SECTION 5(B) BELOW.


 


4.                                       HOLDBACK AGREEMENTS.


 


(A)                                  AGREEMENT BY HOLDERS. EACH HOLDER OF
REGISTRABLE SECURITIES AGREES NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION
(INCLUDING SALES PURSUANT TO RULE 144 UNDER THE SECURITIES ACT) OF EQUITY
SECURITIES OF TIMBER HOLDING CO., OR ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE SEVEN DAYS PRIOR TO
AND THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY UNDERWRITTEN
DEMAND REGISTRATION OR ANY UNDERWRITTEN PIGGYBACK REGISTRATION IN WHICH
REGISTRABLE SECURITIES ARE INCLUDED (EXCEPT AS PART OF SUCH UNDERWRITTEN
REGISTRATION), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC OFFERING
OTHERWISE AGREE.


 


(B)                                 AGREEMENTS BY TIMBER HOLDING CO.. TIMBER
HOLDING CO. AGREES: (I) NOT TO EFFECT OR FACILITATE ANY PUBLIC SALE OR
DISTRIBUTION OF ITS EQUITY SECURITIES. OR ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE THIRTY DAYS PRIOR TO
AND DURING THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY
UNDERWRITTEN DEMAND REGISTRATION OR PIGGYBACK REGISTRATION (EXCEPT AS PART OF
SUCH UNDERWRITTEN PIGGYBACK REGISTRATION OR PURSUANT TO REGISTRATIONS ON FORM
S-8 OR ANY SUCCESSOR FORM), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED
PUBLIC OFFERING (AND IN THE CASE OF A DEMAND REGISTRATION, THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED THEREIN) OTHERWISE AGREE; AND
(II) TO CAUSE TIMBER HOLDING CO.’S DIRECTORS, OFFICERS AND AFFILIATES NOT TO
EFFECT OR FACILITATE ANY PUBLIC SALE OR DISTRIBUTION (INCLUDING SALES PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT) OF ANY EQUITY SECURITIES, OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES
DURING SUCH PERIOD (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION, IF
OTHERWISE


 


8

--------------------------------------------------------------------------------



 


PERMITTED), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC OFFERING, THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES PARTICIPATING IN SUCH
REGISTRATION OTHERWISE AGREE.


 


5.                                       REGISTRATION AND QUALIFICATION. IF AND
WHENEVER TIMBER HOLDING CO. IS REQUIRED TO EFFECT THE REGISTRATION OF ANY
REGISTRABLE SECURITIES, TIMBER HOLDING CO. SHALL AS PROMPTLY AS POSSIBLE:


 


(A)                                  PREPARE, FILE AND USE ITS REASONABLE BEST
EFFORTS TO CAUSE TO BECOME EFFECTIVE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT RELATING TO THE REGISTRABLE SECURITIES TO BE OFFERED AND EFFECT
THE SALE OF SUCH REGISTRABLE SECURITIES, IN EACH CASE IN ACCORDANCE WITH THE
INTENDED METHOD OF DISPOSITION THEREOF (TIMBER HOLDING CO. SHALL CAUSE SUCH
REGISTRATION STATEMENT TO BE EFFECTIVE AS PROMPTLY AS POSSIBLE BUT IN ANY EVENT
WITHIN 120 DAYS OF THE REQUEST);


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES INCLUDED THEREIN UNTIL
THE EARLIER OF: (I) SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES INCLUDED
THEREIN HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION; AND (II) THE EXPIRATION OF 180 DAYS AFTER SUCH REGISTRATION
STATEMENT BECOMES EFFECTIVE; PROVIDED, THAT SUCH 180-DAY PERIOD SHALL BE
EXTENDED FOR SUCH NUMBER OF DAYS THAT EQUALS THE NUMBER OF DAYS ELAPSING FROM
(X) THE DATE THE WRITTEN NOTICE CONTEMPLATED BY PARAGRAPH 5(G) BELOW IS GIVEN BY
TIMBER HOLDING CO. TO (Y) THE DATE ON WHICH TIMBER HOLDING CO. DELIVERS TO THE
HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT
THE SUPPLEMENT OR AMENDMENT CONTEMPLATED BY PARAGRAPH 5(G) BELOW;


 


(C)                                  PROVIDE COPIES OF ALL REGISTRATION
STATEMENTS, PROSPECTUS AND AMENDMENTS AND SUPPLEMENTS TO EACH FIRM SELECTED AS
THEIR LEGAL COUNSEL BY THE HOLDERS OF THE REGISTRABLE SECURITIES IN ACCORDANCE
WITH THIS AGREEMENT AT LEAST TEN DAYS PRIOR TO THE FILING THEREOF (IF
PRACTICABLE, AT LEAST ONE DAY IN THE CASE OF AN AMENDMENT OR SUPPLEMENT PREPARED
PURSUANT TO SECTION 5(G) BELOW), WITH SUCH COUNSEL BEING PROVIDED WITH THE
OPPORTUNITY (BUT NOT THE OBLIGATION) TO REVIEW AND COMMENT ON SUCH DOCUMENTS;


 


(D)                                 FURNISH TO THE HOLDERS OF THE REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT AND TO ANY UNDERWRITER OF
SUCH REGISTRABLE SECURITIES SUCH NUMBER OF CONFORMED COPIES OF SUCH REGISTRATION
STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS), SUCH NUMBER OF COPIES OF THE PROSPECTUS INCLUDED IN
SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS AND ANY
SUMMARY PROSPECTUS) IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT,
SUCH DOCUMENTS INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS, SUCH NUMBER OF OTHER OFFERING DOCUMENTS, COPIES OF ANY AND ALL
TRANSMITTAL LETTERS OR OTHER CORRESPONDENCE TO OR RECEIVED FROM, THE SEC OR ANY
OTHER GOVERNMENTAL AGENCY OR SELF-REGULATORY BODY OR OTHER BODY HAVING
JURISDICTION (INCLUDING ANY DOMESTIC OR FOREIGN SECURITIES EXCHANGE) RELATING TO
SUCH OFFERING, AND SUCH OTHER DOCUMENTS, AS THE HOLDERS OF SUCH REGISTRABLE
SECURITIES OR SUCH UNDERWRITER MAY REASONABLY REQUEST;

 

9

--------------------------------------------------------------------------------


 


(E)                                  USE ITS REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE HOLDERS OF
THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT OR ANY
UNDERWRITER OF SUCH REGISTRABLE SECURITIES SHALL REQUEST, AND USE ITS REASONABLE
BEST EFFORTS TO OBTAIN ALL APPROPRIATE REGISTRATIONS, PERMITS AND CONSENTS IN
CONNECTION THEREWITH, AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
NECESSARY OR ADVISABLE TO ENABLE SUCH HOLDERS OF SUCH REGISTRABLE SECURITIES OR
ANY SUCH UNDERWRITER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF ITS
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT;


 


(F)                                    FURNISH TO THE HOLDERS OF THE REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT AND TO ANY UNDERWRITER OF
SUCH REGISTRABLE SECURITIES: (I) AN OPINION OF COUNSEL FOR TIMBER HOLDING CO.
ADDRESSED TO THE HOLDERS OF SUCH REGISTRABLE SECURITIES AND DATED THE DATE OF
THE CLOSING UNDER THE UNDERWRITING AGREEMENT (IF ANY) (OR IF SUCH OFFERING IS
NOT UNDERWRITTEN, DATED THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT); AND
(II) A “COLD COMFORT” LETTER ADDRESSED TO THE HOLDERS OF SUCH REGISTRABLE
SECURITIES AND SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE AUDITED THE
FINANCIAL STATEMENTS OF TIMBER HOLDING CO. INCLUDED IN SUCH REGISTRATION
STATEMENT, IN EACH SUCH CASE COVERING SUBSTANTIALLY THE SAME MATTERS WITH
RESPECT TO SUCH REGISTRATION STATEMENT (AND THE PROSPECTUS INCLUDED THEREIN) AS
ARE CUSTOMARILY COVERED IN OPINIONS OF ISSUER’S COUNSEL AND IN ACCOUNTANTS’
LETTERS DELIVERED TO UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS OF SECURITIES
AND SUCH OTHER MATTERS AS THE HOLDERS OF SUCH SECURITIES MAY REASONABLY REQUEST
AND, IN THE CASE OF SUCH ACCOUNTANTS’ LETTER, WITH RESPECT TO EVENTS SUBSEQUENT
TO THE DATE OF SUCH FINANCIAL STATEMENTS;


 


(G)                                 AS PROMPTLY AS PRACTICABLE, NOTIFY THE
HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT IN
WRITING: (I) AT ANY TIME WHEN A PROSPECTUS RELATING TO A REGISTRATION STATEMENT
HEREUNDER IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING
OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND (II) OF ANY REQUEST BY THE SEC OR ANY OTHER REGULATORY
BODY OR OTHER BODY HAVING JURISDICTION FOR ANY AMENDMENT OF OR SUPPLEMENT TO ANY
REGISTRATION STATEMENT OR OTHER DOCUMENT RELATING TO SUCH OFFERING, AND IN
EITHER SUCH CASE PREPARE AND FURNISH TO THE HOLDERS OF SUCH REGISTRABLE
SECURITIES A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF
SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER DELIVERED TO THE
PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS SHALL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING;


 


(H)                                 CAUSE ALL SUCH REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE
ON WHICH SIMILAR SECURITIES ISSUED BY TIMBER HOLDING CO. ARE THEN LISTED AND, IF
NOT SO LISTED, TO BE LISTED ON AN EXCHANGE SATISFACTORY TO HOLDERS OF A MAJORITY
OF REGISTRABLE SECURITIES;


 


(I)                                     FURNISH FOR DELIVERY IN CONNECTION WITH
THE CLOSING OF ANY OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION
HEREUNDER UNLEGENDED CERTIFICATES REPRESENTING


 


10

--------------------------------------------------------------------------------



 


OWNERSHIP OF THE REGISTRABLE SECURITIES BEING SOLD IN SUCH DENOMINATIONS AS
SHALL BE REQUESTED BY THE HOLDERS OF THE REGISTRABLE SECURITIES OR THE
UNDERWRITERS;


 


(J)                                     PROVIDE A TRANSFER AGENT AND REGISTRAR
FOR ALL SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT;


 


(K)                                  ENTER INTO SUCH CUSTOMARY AGREEMENTS AND
TAKE ALL SUCH OTHER ACTIONS AS THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD OR THE UNDERWRITERS, IF ANY, REASONABLY REQUEST IN ORDER
TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES
(INCLUDING EFFECTING A STOCK SPLIT OR A COMBINATION OF SHARES);


 


(L)                                     OTHERWISE USE ITS BEST EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT
COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING WITH THE FIRST DAY OF
TIMBER HOLDING CO.’S FIRST FULL CALENDAR QUARTER AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER;


 


(M)                               PERMIT ANY HOLDER OF REGISTRABLE SECURITIES
WHICH HOLDER, IN ITS SOLE AND EXCLUSIVE JUDGMENT, MIGHT BE DEEMED TO BE AN
UNDERWRITER OR A CONTROLLING PERSON OF TIMBER HOLDING CO., TO PARTICIPATE IN THE
PREPARATION OF SUCH REGISTRATION STATEMENT AND TO REQUIRE THE INSERTION THEREIN
OF MATERIAL, FURNISHED TO TIMBER HOLDING CO. IN WRITING, WHICH IN THE REASONABLE
JUDGMENT OF SUCH HOLDER AND ITS COUNSEL SHOULD BE INCLUDED; AND


 


(N)                                 IN THE EVENT OF THE ISSUANCE OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER
SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE
QUALIFICATION OF ANY COMMON STOCK INCLUDED IN SUCH REGISTRATION STATEMENT FOR
SALE IN ANY JURISDICTION, TIMBER HOLDING CO. WILL USE ITS REASONABLE BEST
EFFORTS PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER.


 

If any such registration or comparable statement refers to any holder of
Registrable Securities by name or otherwise as the holder of any securities of
Timber Holding Co. and if in its sole and exclusive judgment, such holder is or
might be deemed to be a controlling person of Timber Holding Co., such holder
will have the right to require: (i) the insertion therein of language, in form
and substance satisfactory to such holder and presented to Timber Holding Co. in
writing, to the effect that the holding by such holder of such securities is not
to be construed as a recommendation by such holder of the investment quality of
Timber Holding Co.’s securities covered thereby and that such holding does not
imply that such holder will assist in meeting any future financial requirements
of Timber Holding Co.; or (ii) in the event that such reference to such holder
by name or otherwise is not required by the Securities Act or any similar
federal statute then in force, the deletion of the reference to such holder;
provided that with respect to this clause (ii) such holder will furnish to
Timber Holding Co. an opinion of counsel to such effect.

 


6.                                       RECAPITALIZATION; UNDERWRITING; DUE
DILIGENCE.


 


(A)                                  FOR ANY PIGGYBACK REGISTRATION OR DEMAND
REGISTRATION PRIOR TO THE TIME TIMBER HOLDING CO. BECOMES SUBJECT TO THE
EXCHANGE ACT WITH RESPECT TO REGISTRABLE SECURITIES,


 


11

--------------------------------------------------------------------------------



 


TIMBER HOLDING CO. SHALL EFFECT A STOCK SPLIT, STOCK DIVIDEND OR STOCK
COMBINATION WHICH IN THE OPINION OF THE UNDERWRITERS IS DESIRABLE FOR THE SALE
AND MARKETING OF THE REGISTRABLE SECURITIES TO THE PUBLIC.


 


(B)                                 IF REQUESTED BY THE UNDERWRITERS FOR ANY
UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION
REQUESTED UNDER THIS AGREEMENT, TIMBER HOLDING CO. SHALL ENTER INTO AN
UNDERWRITING AGREEMENT WITH SUCH UNDERWRITERS FOR SUCH OFFERING, WHICH AGREEMENT
WILL CONTAIN SUCH REPRESENTATIONS AND WARRANTIES BY TIMBER HOLDING CO. AND SUCH
OTHER TERMS AND PROVISIONS AS ARE CUSTOMARILY CONTAINED IN UNDERWRITING
AGREEMENTS OF TIMBER HOLDING CO. TO THE EXTENT RELEVANT AND AS ARE CUSTOMARILY
CONTAINED IN UNDERWRITING AGREEMENTS GENERALLY WITH RESPECT TO SECONDARY
DISTRIBUTIONS TO THE EXTENT RELEVANT, INCLUDING, WITHOUT LIMITATION,
INDEMNIFICATION AND CONTRIBUTION PROVISIONS SUBSTANTIALLY TO THE EFFECT AND TO
THE EXTENT PROVIDED IN SECTION 7(A), AND AGREEMENTS AS TO THE PROVISION OF
OPINIONS OF COUNSEL AND ACCOUNTANTS’ LETTERS TO THE EFFECT AND TO THE EXTENT
PROVIDED IN SECTION 5(F). SUBJECT TO SECTION 9 BELOW, THE HOLDERS OF THE
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION SHALL BE PARTIES TO ANY
SUCH UNDERWRITING AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES BY, AND THE
OTHER AGREEMENTS ON THE PART OF, TIMBER HOLDING CO. TO AND FOR THE BENEFIT OF
SUCH UNDERWRITERS, SHALL ALSO BE MADE TO AND FOR THE BENEFIT OF THE HOLDERS OF
SUCH REGISTRABLE SECURITIES.


 


(C)                                  IN CONNECTION WITH THE PREPARATION AND
FILING OF EACH REGISTRATION STATEMENT REGISTERING REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, TIMBER HOLDING CO. SHALL GIVE THE
HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION AND THE
UNDERWRITERS, IF ANY, AND THEIR RESPECTIVE COUNSEL, ACCOUNTANTS AND AGENTS, THE
OPPORTUNITY (BUT SUCH PERSONS SHALL NOT HAVE THE OBLIGATION) TO REVIEW THE BOOKS
AND RECORDS OF TIMBER HOLDING CO. AND TO DISCUSS THE BUSINESS OF TIMBER HOLDING
CO. WITH ITS OFFICERS AND THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED
THE FINANCIAL STATEMENTS OF TIMBER HOLDING CO. AS SHALL BE NECESSARY, IN THE
OPINION OF THE HOLDERS OF SUCH REGISTRABLE SECURITIES AND SUCH UNDERWRITERS OR
THEIR RESPECTIVE COUNSEL, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE
MEANING OF THE SECURITIES ACT.


 


7.                                       INDEMNIFICATION.


 


(A)                                  TIMBER HOLDING CO. INDEMNIFICATION. TIMBER
HOLDING CO. AGREES TO INDEMNIFY, TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
HOLDER OF REGISTRABLE SECURITIES, ITS OFFICERS AND DIRECTORS AND EACH PERSON WHO
CONTROLS SUCH HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT) AND THE
OFFICERS, DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING
(WHETHER OR NOT ANY LITIGATION IS COMMENCED OR THREATENED AND WHETHER OR NOT
SUCH INDEMNIFIED PERSONS ARE PARTIES TO ANY LITIGATION COMMENCED OR THREATENED),
AGAINST ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, EXPERT FEES AND AMOUNTS PAID IN SETTLEMENT,
RESULTING FROM OR ARISING OUT OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT INSOFAR AS THE SAME ARE
CAUSED BY OR CONTAINED IN ANY INFORMATION FURNISHED IN WRITING TO TIMBER HOLDING
CO. BY SUCH HOLDER EXPRESSLY FOR USE THEREIN OR BY SUCH HOLDER’S FAILURE TO
DELIVER A COPY OF THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO AFTER TIMBER HOLDING CO. HAS FURNISHED SUCH HOLDER WITH A
SUFFICIENT

 

12

--------------------------------------------------------------------------------


 


NUMBER OF COPIES OF THE SAME. IN CONNECTION WITH AN UNDERWRITTEN OFFERING,
TIMBER HOLDING CO. WILL INDEMNIFY SUCH UNDERWRITERS, THEIR OFFICERS AND
DIRECTORS AND EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN THE MEANING OF
THE SECURITIES ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH RESPECT TO THE
INDEMNIFICATION OF THE HOLDERS OF REGISTRABLE SECURITIES. SUCH INDEMNITY SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE HOLDERS OF THE REGISTRABLE SECURITIES OR ANY UNDERWRITER AND SHALL
SURVIVE THE TRANSFER OF SUCH SECURITIES. THE FOREGOING INDEMNITY AGREEMENT IS IN
ADDITION TO ANY LIABILITY THAT TIMBER HOLDING CO. MAY OTHERWISE HAVE TO THE
HOLDERS OF THE REGISTRABLE SECURITIES OR ANY UNDERWRITER OF THE REGISTRABLE
SECURITIES OR ANY CONTROLLING PERSON OF THE FOREGOING AND THE OFFICERS,
DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING.


 


(B)                                 HOLDER INDEMNIFICATION. IN CONNECTION WITH
ANY REGISTRATION STATEMENT IN WHICH A HOLDER OF REGISTRABLE SECURITIES IS
PARTICIPATING, EACH SUCH HOLDER AGREES TO INDEMNIFY, TO THE EXTENT PERMITTED BY
LAW, TIMBER HOLDING CO., ITS DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS
TIMBER HOLDING CO. (WITHIN THE MEANING OF THE SECURITIES ACT) AND THE OFFICERS,
DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING (WHETHER OR
NOT ANY LITIGATION IS COMMENCED OR THREATENED AND WHETHER OR NOT SUCH
INDEMNIFIED PERSONS ARE PARTIES TO ANY LITIGATION COMMENCED OR THREATENED),
AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, EXPERT FEES AND AMOUNTS PAID IN SETTLEMENT,
RESULTING FROM OR ARISING OUT OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH
UNTRUE STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION FURNISHED IN
WRITING TO TIMBER HOLDING CO. BY SUCH HOLDER EXPRESSLY FOR USE IN SUCH
REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT THE OBLIGATION TO INDEMNIFY WILL
BE INDIVIDUAL TO EACH SUCH HOLDER AND WILL BE LIMITED TO THE NET AMOUNT OF
PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE SECURITIES
PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(C)                                  RESOLUTION OF CLAIMS. ANY PERSON ENTITLED
TO INDEMNIFICATION HEREUNDER WILL: (I) GIVE PROMPT WRITTEN NOTICE TO THE
INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION
HEREUNDER; AND (II) UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE JUDGMENT A
CONFLICT OF INTEREST BETWEEN SUCH INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST
WITH RESPECT TO SUCH CLAIM, PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE
OF SUCH CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. IF
SUCH DEFENSE IS ASSUMED, THE INDEMNIFYING PARTY WILL NOT BE SUBJECT TO ANY
LIABILITY FOR ANY SETTLEMENT MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT
(BUT SUCH CONSENT WILL NOT BE UNREASONABLY WITHHELD). AN INDEMNIFYING PARTY WHO
IS NOT ENTITLED TO, OR ELECTS NOT TO, ASSUME THE DEFENSE OF A CLAIM WILL NOT BE
OBLIGATED TO PAY THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES
INDEMNIFIED BY SUCH INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM, UNLESS IN THE
REASONABLE JUDGMENT OF ANY INDEMNIFIED PARTY A CONFLICT OF INTEREST MAY EXIST
BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH
RESPECT TO SUCH CLAIM, IN WHICH CASE SUCH INDEMNIFIED PARTY WILL BE ENTITLED TO
HAVE THE FEES AND EXPENSES OF ITS SEPARATE COUNSEL PAID BY THE INDEMNIFYING
PARTY.


 


(D)                                 CONTRIBUTION. IF THE INDEMNIFICATION
PROVIDED FOR IN THIS SECTION 7 SHALL FOR ANY REASON BE UNAVAILABLE (OTHER THAN
IN ACCORDANCE WITH ITS TERMS) TO AN INDEMNIFIED PARTY IN RESPECT OF ANY LOSS,
CLAIM, DAMAGE, LIABILITY OR EXPENSE REFERRED TO THEREIN, THEN EACH


 


13

--------------------------------------------------------------------------------



 


INDEMNIFYING PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY,
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE IN SUCH PROPORTION AS SHALL BE
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE
HAND AND THE INDEMNIFIED PARTY ON THE OTHER WITH RESPECT TO THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES
TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY ON THE ONE HAND OR THE
INDEMNIFIED PARTY ON THE OTHER. THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED
PARTY AS A RESULT OF THE LOSS, COST, CLAIM, DAMAGE, LIABILITY OR EXPENSE, OR
ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN THIS SECTION 7(D) SHALL BE
DEEMED TO INCLUDE, FOR PURPOSES OF THIS SECTION 7(D), ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. IN ANY EVENT, A HOLDER’S OBLIGATION
TO PROVIDE CONTRIBUTION PURSUANT TO THIS SECTION 7(D) SHALL BE LIMITED TO THE
NET AMOUNT OF PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(E)                                  STATE SECURITIES LAWS. INDEMNIFICATION AND
CONTRIBUTION SIMILAR TO THAT SPECIFIED IN THE PRECEDING PARAGRAPHS OF THIS
SECTION 7 (WITH APPROPRIATE MODIFICATIONS) SHALL BE GIVEN BY TIMBER HOLDING CO.,
THE HOLDERS OF THE REGISTRABLE SECURITIES AND UNDERWRITERS WITH RESPECT TO ANY
REQUIRED REGISTRATION OR OTHER QUALIFICATION OF SECURITIES UNDER ANY STATE LAW
OR REGULATION OR GOVERNMENTAL AUTHORITY.


 


(F)                                    OTHER RIGHTS. THE OBLIGATIONS OF THE
PARTIES UNDER THIS SECTION 7 SHALL BE IN ADDITION TO ANY LIABILITY WHICH ANY
PARTY MAY OTHERWISE HAVE TO ANY OTHER PARTY.


 


8.                                       RULE 144. TIMBER HOLDING CO. SHALL USE
ITS REASONABLE BEST EFFORTS TO ENSURE THAT THE CONDITIONS TO THE AVAILABILITY OF
RULE 144 SET FORTH IN PARAGRAPH (C) THEREOF SHALL BE SATISFIED. UPON THE REQUEST
OF THE HOLDERS OF A MAJORITY OF THE BOISE SUB REGISTRABLE SECURITIES OR THE
HOLDERS OF A MAJORITY OF THE FPH REGISTRABLE SECURITIES, TIMBER HOLDING CO. WILL
DELIVER TO SUCH HOLDERS A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH
SUCH REQUIREMENTS.


 


9.                                       PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS. NO HOLDER OF REGISTRABLE SECURITIES MAY PARTICIPATE IN ANY
REGISTRATION HEREUNDER WHICH IS UNDERWRITTEN UNLESS SUCH HOLDER: (A) AGREES TO
SELL SUCH HOLDER’S SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING
ARRANGEMENTS CONTEMPLATED BY SUCH OFFERING; AND (B) COMPLETES AND EXECUTES ALL
QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS;
PROVIDED, HOWEVER, THAT NO HOLDER OF REGISTRABLE SECURITIES INCLUDED IN ANY
UNDERWRITTEN REGISTRATION WILL BE REQUIRED TO MAKE: (I) ANY REPRESENTATIONS OR
WARRANTIES TO TIMBER HOLDING CO., THE UNDERWRITERS OR OTHER PERSONS, OTHER THAN
REPRESENTATIONS AND WARRANTIES REGARDING SUCH HOLDER, SUCH HOLDER’S REGISTRABLE
SECURITIES AND SUCH HOLDER’S INTENDED METHOD OF DISTRIBUTION; OR (II) ANY
INDEMNITIES TO TIMBER HOLDING CO., THE UNDERWRITER OR OTHER PERSONS ON TERMS
WHICH ARE NOT SUBSTANTIALLY IDENTICAL TO THE PROVISIONS IN
SECTION 7(B) ABOVE.

 

14

--------------------------------------------------------------------------------


 


10.                                 MISCELLANEOUS.


 


(A)                                  NO INCONSISTENT AGREEMENTS. TIMBER HOLDING
CO. REPRESENTS AND WARRANTS TO THE HOLDERS OF THE REGISTRABLE SECURITIES THAT IT
HAS NOT ENTERED INTO, AND AGREES WITH THE HOLDERS OF THE REGISTRABLE SECURITIES
THAT IT WILL NOT HEREAFTER ENTER INTO, ANY AGREEMENT WITH RESPECT TO ITS
SECURITIES WHICH IS INCONSISTENT OR CONFLICTS WITH, OR VIOLATES THE RIGHTS
GRANTED TO THE HOLDERS OF REGISTRABLE SECURITIES IN, THIS AGREEMENT.


 


(B)                                 ADJUSTMENTS AFFECTING REGISTRABLE
SECURITIES. IN ADDITION TO TIMBER HOLDING CO.’S OBLIGATIONS UNDER SECTION 6(A)
ABOVE, TIMBER HOLDING CO. WILL NOT TAKE ANY ACTION, OR PERMIT ANY CHANGE TO
OCCUR, WITH RESPECT TO ITS SECURITIES WHICH WOULD ADVERSELY AFFECT THE ABILITY
OF THE HOLDERS OF REGISTRABLE SECURITIES TO INCLUDE SUCH REGISTRABLE SECURITIES
IN A REGISTRATION UNDERTAKEN PURSUANT TO THIS AGREEMENT OR WHICH WOULD ADVERSELY
AFFECT THE MARKETABILITY OF SUCH REGISTRABLE SECURITIES IN ANY SUCH REGISTRATION
(INCLUDING EFFECTING A STOCK SPLIT OR A COMBINATION OF SHARES).


 


(C)                                  REMEDIES. EACH HOLDER OF REGISTRABLE
SECURITIES WILL HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THIS AGREEMENT, TIMBER
HOLDING CO.’S CERTIFICATE OF INCORPORATION AND ALL RIGHTS AND REMEDIES WHICH
SUCH HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY OTHER AGREEMENT AND ALL OF
THE RIGHTS WHICH SUCH HOLDERS HAVE UNDER ANY LAW. ANY PERSON HAVING ANY RIGHTS
UNDER ANY PROVISION OF THIS AGREEMENT WILL BE ENTITLED TO ENFORCE SUCH RIGHTS
SPECIFICALLY, WITHOUT POSTING A BOND OR OTHER SECURITY, TO RECOVER DAMAGES BY
REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL
OTHER RIGHTS GRANTED BY LAW.


 


(D)                                 AMENDMENTS; WAIVER. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED AND
TIMBER HOLDING CO. MAY TAKE ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY
ACT HEREIN REQUIRED TO BE PERFORMED BY IT, ONLY IF TIMBER HOLDING CO. HAS
OBTAINED THE WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF FPH REGISTRABLE
SECURITIES; PROVIDED THAT IF ANY SUCH AMENDMENT OR WAIVER MATERIALLY AND
DISPROPORTIONATELY AFFECTS HOLDERS OF BOISE SUB REGISTRABLE SECURITIES ADVERSELY
IN A MANNER DIFFERENT THAN HOLDERS OF FPH REGISTRABLE SECURITIES, SUCH AMENDMENT
OR WAIVER SHALL BE EFFECTIVE AGAINST HOLDERS OF BOISE SUB REGISTRABLE SECURITIES
ONLY WITH THE PRIOR WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF BOISE SUB
REGISTRABLE SECURITIES THEN OUTSTANDING.  TIMBER HOLDING CO. SHALL DELIVER
WRITTEN NOTICE TO BOISE SUB (OR IN THE EVENT THAT BOISE SUB NO LONGER HOLDS
BOISE SUB REGISTRABLE SECURITIES, THE RECORD HOLDER OF THE LARGEST NUMBER OF
BOISE REGISTRABLE SECURITIES) PROMPTLY AFTER ANY AMENDMENT IS MADE THAT DOES NOT
REQUIRE THE CONSENT OF THE HOLDERS OF A MAJORITY OF BOISE REGISTRABLE SECURITIES
(AS DETERMINED IN ACCORDANCE WITH THE PROVISO TO THE IMMEDIATELY FOREGOING
SENTENCE).  NO OTHER COURSE OF DEALING BETWEEN TIMBER HOLDING CO. AND THE HOLDER
OF ANY REGISTRABLE SECURITIES OR ANY DELAY IN EXERCISING ANY RIGHTS HEREUNDER OR
UNDER THE CERTIFICATE OF INCORPORATION WILL OPERATE AS A WAIVER OF ANY RIGHTS OF
ANY SUCH HOLDERS. FOR PURPOSES OF THIS AGREEMENT, SHARES HELD BY TIMBER HOLDING
CO. OR ANY OF ITS SUBSIDIARIES WILL NOT BE DEEMED TO BE REGISTRABLE SECURITIES.
IF TIMBER HOLDING CO. PAYS ANY CONSIDERATION TO ANY HOLDER OF REGISTRABLE
SECURITIES FOR SUCH HOLDER’S CONSENT TO ANY AMENDMENT, MODIFICATION OR WAIVER
HEREUNDER, TIMBER HOLDING CO. WILL ALSO PAY EACH OTHER HOLDER GRANTING ITS
CONSENT HEREUNDER EQUIVALENT CONSIDERATION COMPUTED ON A PRO RATA BASIS.

 

15

--------------------------------------------------------------------------------


 

In the event that the Securities Act, Exchange Act and/or regulations
thereunder, respectively, are amended in a material respect and one or more of
such amendments reduce or diminish the benefits hereunder to the holders of the
Registrable Securities, including, without limitation, amendments which may be
adopted in connection with the Aircraft Carrier Release (any such reducing or
diminishing amendments being referred to herein as “Securities Law Amendments”),
Timber Holding Co. shall, upon the written request of both (i) Boise Sub, as
long as it or any of its Affiliates owns any Boise Sub Registrable Securities,
and (ii) FPH, as long as it or any of its Affiliates owns any FPH Registrable
Securities, amend this Agreement to provide the holders of the Registrable
Securities with benefits which, after giving effect to such Securities Law
Amendments, are equivalent to the benefits hereunder absent such Securities Law
Amendments.

 


(E)                                  HEADINGS. THE HEADINGS IN THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO DEFINE OR LIMIT THE
SCOPE OF ANY SECTION OR SUBSECTION.


 


(F)                                    NOTICES. ALL REQUESTS, NOTICES, DEMANDS
OR OTHER COMMUNICATIONS SHALL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
GIVEN WHEN DELIVERED TO THE RECIPIENT, WHEN RECEIVED BY FACSIMILE OR ELECTRONIC
TRANSMISSION (BUT ONLY IF THE SENDER RECEIVES CONFIRMATION OF RECEIPT FROM THE
INTENDED RECIPIENT), ONE (1) BUSINESS DAY AFTER THE DATE WHEN SENT TO THE
RECIPIENT BY OVERNIGHT COURIER SERVICE, OR FIVE (5) BUSINESS DAYS AFTER THE DATE
WHEN MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID. SUCH REQUESTS, NOTICES, DEMANDS AND OTHER
COMMUNICATIONS WILL BE SENT TO BOISE SUB, FPH AND TO TIMBER HOLDING CO. AT THE
ADDRESSES INDICATED BELOW:


 

to Boise Sub:

 

Kooskia Investment Corporation

c/o OfficeMax Incorporated

1111 West Jefferson Street

Boise, ID 83728

Attention: George Harad, Chairman of the Board

Facsimile:  (208) 384-4912

 

with a copy to:

 

OfficeMax Incorporated

1111 West Jefferson Street

Boise, ID 83728

Attention: Matthew Broad, Vice President and General Counsel

Facsimile:  (208) 384-7945

 

to FPH:

 

Forest Products Holdings, L.L.C.

c/o Madison Dearborn Partners, L.L.C.

Three First National Plaza

Suite 3800

 

16

--------------------------------------------------------------------------------


 

Chicago, IL 60602

Attention: Samuel M. Mencoff

Thomas S. Souleles

Facsimile:  (312) 895-1056

Email:  smencoff@mdcp.com

tsouleles@mdcp.com

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Jeffrey W. Richards, Esq.

Facsimile: (312) 861-2200

Email:  jrichards@kirkland.com

 

to Timber Holding Co.:

 

Boise Land & Timber Holdings Corp.

c/o Madison Dearborn Partners, L.L.C.

Three First National Plaza

Suite 3800

Chicago, IL 60602

Attention: Samuel M. Mencoff

Thomas S. Souleles

Facsimile:  (312) 895-1056

Email:  smencoff@mdcp.com

tsouleles@mdcp.com

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Jeffrey W. Richards, Esq.

Facsimile: (312) 861-2200

Email:  jrichards@kirkland.com

 

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice in accordance with the
procedures provided above. Notices to any other holders of Registrable
Securities shall be sent to the address specified by prior written notice to
Timber Holding Co., Boise Sub and FPH in accordance with the procedures provided
above.

 

17

--------------------------------------------------------------------------------


 


(G)                                 NO THIRD-PARTY BENEFICIARIES. SUBJECT TO
SECTION 10(K), THIS AGREEMENT WILL NOT CONFER ANY RIGHTS OR REMEDIES UPON ANY
PERSON OTHER THAN TIMBER HOLDING CO., BOISE SUB AND FPH AND THEIR RESPECTIVE
SUCCESSORS.


 


(H)                                 ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING
THE DOCUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, THAT MAY HAVE RELATED IN ANY WAY TO
THE SUBJECT MATTER HEREOF.


 


(I)                                     GOVERNING LAW. THE CORPORATE LAW OF THE
STATE OF DELAWARE WILL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
TIMBER HOLDING CO. AND ITS STOCKHOLDERS. ALL OTHER QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF ILLINOIS.


 


(J)                                     SEVERABILITY. IN THE EVENT ANY PROVISION
IN THIS AGREEMENT IS HELD TO BE INVALID AS APPLIED TO ANY FACT OR CIRCUMSTANCE,
IT SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH INVALIDITY, AND SUCH
INVALIDITY SHALL NOT AFFECT THE OTHER PROVISIONS OF THIS AGREEMENT OR THE SAME
PROVISION AS APPLIED TO ANY OTHER FACT OR CIRCUMSTANCE.


 


(K)                                  SUCCESSORS AND ASSIGNS. THIS AGREEMENT
SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ANY
PERSON WHO BECOMES A HOLDER OF REGISTRABLE SECURITIES. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ANY PERSON WHO BECOMES A HOLDER OF REGISTRABLE
SECURITIES (TO THE EXTENT PROVIDED HEREIN WITH RESPECT TO REGISTRABLE SECURITIES
OF THE TYPE HELD BY SUCH HOLDER).


 


(L)                                     COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (INCLUDING BY FACSIMILE OR ELECTRONIC TRANSMISSION),
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME ORIGINAL.


 


(M)                               TERMINATION. THE RIGHTS OF ALL HOLDERS OF
BOISE SUB REGISTRABLE SECURITIES UNDER THIS AGREEMENT SHALL TERMINATE AS OF THE
DATE WHEN ALL BOISE SUB REGISTRABLE SECURITIES CAN BE SOLD WITHIN A THREE-MONTH
PERIOD WITHOUT REGISTRATION UNDER THE SECURITIES ACT PURSUANT TO RULE 144.


 


18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

KOOSKIA INVESTMENT CORPORATION

 

 

 

 

By:

/s/ J. W. Holleran

 

 

Name: J. W. Holleran

 

 

Title: President

 

 

 

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

 

 

 

By: Madison Dearborn Capital Partners IV, L.P.
Its: Managing Member

 

 

 

 

By: Madison Dearborn Partners IV, L.P.
Its: General Partner

 

 

 

 

By: Madison Dearborn Partners, L.L.C.
Its: General Partner

 

 

 

 

By:

/s/ Thomas S. Souleles

 

 

Name:  Thomas S. Souleles

 

 

Title:    Managing Director

 

 

 

 

 

 

 

BOISE LAND & TIMBER HOLDINGS CORP.

 

 

 

 

By:

/s/ Christopher J. McGowan

 

 

Name: Christopher J. McGowan

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------

 